DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021, 12/15/2021, 12/15/2021, 12/15/2021, 12/15/2021, and 12/15/2021 is being considered by the examiner.


Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,970,714 (App. No. 14/085394). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims currently under examination would be anticipated by claims 1-16 of U.S. No. 10,970,714. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998). Moreover, the scope of the above noted claims in the instant application, if patented, would extend the grant/monopoly and are thereby properly rejected.



Claim Rejections - 35 USC § 112(d)

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 21 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims recite “receiving a purchase verification for the electronic stored-value card. However, Claims 1 and 13 expressly provide for “receiving, by the processor computer device, a purchase verification for the electronic stored-value card.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-24 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Thomas (US 2014/0025519).

Regarding Claims 1 and 13, (Representative Claim 13) Thomas discloses A system comprising a computer device having a processor and executable instructions stored on a non-transitory computer readable medium, wherein the execution of the executable instructions configures the system to: (Thomas: see at least Abstract, [0050], [0053])
receive a scan of an intelligent code at a retailer store from a user device (Thomas: see at least paragraph [0132]-[0137], [0164]-[0165], claims 1 and 4), wherein the scan of the intelligent code allows a user of the user device access to digital shopping site containing a plurality of electronic stored-value cards; (Thomas: see at least paragraph [0052], [0054], [0065], [0079], [0081], [0095], [0124], [0137], [0139], Fig. 5, claim 4)
receive a purchase request for an electronic stored-value card from the digital shopping site from a user device; (Thomas: see at least paragraph [0052], [0054], [0065], [0079], [0081], [0095], [0124], [0139],  [0132]-[0137], [0164]-[0165], claims 1 and 4)
transform information from the purchase request into a point-of-sale scannable barcode, wherein the point-of-sale scannable barcode comprises purchase information of the electronic stored value card for purchasing the electronic stored value card; (Thomas: see at least Figs. 19, 22, 24, 33-34, paragraphs [0128], [0136], [0137], [0147], [0152], [0162]-[0171] – disclosing transforming a QR code (i.e., intelligent code information) into dynamic content which can be a barcode that is interpretable by a point of sale device)
provide the point-of-sale scannable barcode to the user device in response to the request; (Thomas: see at least Figs. 19, 22, 24, 33-34 and paragraphs [0128], [0132]-[0137], [0147], [0152], [0162]-[0171])
 receive a purchase verification for the electronic stored-value card, wherein the purchase verification is subsequent to, and generated in response to, a point-of-sale scan of the point-of-sale scannable barcode displayed on the user device; and (Thomas: see at least paragraphs [0163]-[0165])
provide the electronic stored-value card in an activated state to the user of the user device or a third-party recipient in response to receiving the purchase verification. (Thomas: see at least Figs. 33-34 and paragraphs [0165] and [0167])

Regarding Claims 2 and 14, Thomas discloses all of the limitations of claims 1 and 13. Additionally, Thomas discloses wherein the digital shopping site comprises a plurality of electronic stored value cards form a plurality of retailers (Thomas: see at least paragraph [0052], [0054], [0065], [0079], [0081], [0095], [0124], [0137], [0139], Fig. 5, 6, 13, 19, claim 4)

Regarding Claim 3, Thomas disclose all of the limitations of claim 2. Additionally, Thomas discloses validating the purchase request of the electronic stored-value card (Thomas: see at least paragraph [0132]-[0137], [0163]-[0165], [0173], claims 1 and 4).

Regarding Claim 4, Thomas discloses all of the limitations of claim 3. Additionally, Thomas discloses wherein validation comprises providing a code to the user device that is provided to the processor computer device and determining the code is valid (Thomas: see at least paragraph [0132]-[0137], [0163]-[0165], [0173], claims 1 and 4).

Regarding Claim 5, Thomas discloses all of the limitations of claim 1. Additionally, Thomas discloses wherein the purchase request is received from the user that has accessed the digital shopping site by scanning an intelligent code with the user device (Thomas: see at least paragraph [0132]-[0137], [0164]-[0165], claims 1 and 4).

Regarding Claims 6 and 18, Thomas discloses all of the limitations of claims 1 and 13. Additionally, Thomas discloses display at least a portion of a card number associated with the electronic stored-value card (Thomas: see at least Figs. 28 and 29).

Regarding Claims 7 and 19, Thomas discloses all of the limitations of claims 1 and 13. Additionally, Thomas discloses prompt the user or the third party for a call to action (Thomas: see Fig 26 disclosing on screen display), wherein the call to action comprises adding value to the electronic stored value card, viewing available offers or coupons, or combinations thereof (See Thomas paragraph [0158] disclosing “rewards (i.e., dynamic content 91b) associated with the loyalty reward card (i.e. electronic data record 90b) are requested from server 86b”).

Regarding Claim 8, Thomas discloses all of the limitations of claim 1. Additionally, Thomas discloses wherein the electronic stored-value card is delivered digitally to an email or text number provided by the user (Thomas: see at least paragraph [0078]-[0081]). 

Regarding Claims 9 and 21, Thomas discloses all of the limitations of claim 1 and 13. Additionally, Thomas discloses receiving a purchase verification for the electronic stored value card (Thomas: see at least paragraphs [0163]-[0165]).

Regarding Claims 10 and 22, Thomas discloses all of the limitations of claims 5 and 13. Additionally, Thomas discloses wherein the intelligent code comprises at least one of  a barcode; a QR code; an arrangement of numerals, letters, symbols, images, and/or colors; an electromagnetic signal (e.g., near field communication (“NFC”), infrared, radio frequency identification (“RFID”); a mechanical wave (e.g., sound); or combinations thereof (Thomas: see at least paragraph [0136] disclosing including but not limited to  QR (quick response) codes, bar codes, and the like).

Regarding Claims 11 and 23, Thomas discloses all of the limitations of claims 1 and 13. Additionally, Thomas discloses wherein the point-of-sale scannable barcode is unique to the electronic stored-value card (Thomas: see at least Fig. 3 disclosing URIs, paragraph [0054]-[0057], [0069], [0136]-[0139], [0156], Fig. 24 disclosing URI encoded in visual artifact (e.g., QR code)).

Regarding Claim 12, Thomas discloses all of the limitations of claim 5. Additionally, Thomas discloses wherein the intelligent code is located at a retailer store which comprises the retailer point of sale (Thomas: see at least Fig. 33-34 disclosing intelligent code on physical card packaging for purchase, [0162]-[0163] disclosing packaging for purchase at suitable retail outlet, [0166])

Regarding Claim 15, Thomas discloses all of the limitations of clam 14. Additionally, Thomas discloses determine possession of the electronic stored-value card (Thomas: see at least paragraph [0163] disclosing “validation data 93 c-1 can comprise a PIN code of the like of any suitable length”).

Regarding Claim 16, Thomas discloses all of the limitations of claim 15. Additionally, Thomas discloses wherein the system determines possession of the electronic stored-value card via requesting a PIN for the stored-value card (Thomas: “The PIN code or the like is then provided to the consumer, either in an electronic form, a form that can be scanned by device 54c, a form that can be entered into device 54c via a suitable input device, or any other suitable form”); receiving an entered PIN (Thomas: “validation data 93c being acquired via any suitable manner appropriate to the form of validation data 93c including but not limited to an electronic transfer of validation data 93c, scanning of a suitable visual artifact, entry of a PIN code and the like”); and determining the entered PIN is valid (Thomas: “a copy of validation data 93c can be requested from server 86c for comparison”). (See Thomas paragraphs [0163]-[0165]).

Regarding Claim 17, Thomas discloses all of the limitations of claim 13. Additionally, Thomas discloses display a balance for the electronic stored-value card (balance can be any dynamic content displayed when code is scanned and includes the balance available, “Dynamic content 91a can initially be a pre-event coupon for a restaurant outside the event, and during the event, the dynamic content 91a can change to a coupon for a concession stand within the event”, see Thomas in paragraph [0127] and Table 111; “Display 224-j also shows the current remaining value on the gift card”, see Thomas in paragraph [0071]).

Regarding Claim 20, Thomas discloses all of the limitations of claim 13. Additionally, Thomas discloses facilitate activation of the stored-value card (Thomas: see at least paragraph [0159] disclosing “when dynamic content 91b is available and retrieved, a screen corresponding to Fig. 31 is rendered indicating that rewards/dynamic content 91b has been downloaded and loaded onto the associate card.”)

Regarding Claim 24, Thomas discloses all of the limitations of claim 13. Additionally, Thomas discloses wherein the intelligent code is on an endcap, a physical card, a card package, a chit, or combinations thereof (Thomas: see at least Fig. 33-34)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684